The opinion of the Court was delivered by
Mr. Ci-iiEE Justice Jones.
This appeal is from an order of the Circuit Court remanding the case to' the magistrate for a new trial.
As-this is not a case in which judgment absolute could be rendered by this Court, an appeal from an order granting a new trial will not be entertained. Lampley v. Atlantic Coast Line Ry., 77 S. C., 319, 57 S. E., 1104; Pace & Co. v. Atlantic Coast Line Ry., 83 S. C., 33; DesChamps v. Atlantic Coast Line Ry, 83 S. C., 192; Dixon v. Seaboard A. L. Ry., 83 S. C., 393.
The appeal is, therefore, dismissed.